               Case 2:19-cv-01051-JLR Document 29 Filed 03/02/21 Page 1 of 3




 1                                                                         The Honorable James L. Robart
 2
 3
 4
 5
 6
 7                            UNITED STATES DISTRICT COURT FOR THE
                                WESTERN DISTRICT OF WASHINGTON
 8
                                          AT SEATTLE
 9
   NORTHWEST ENVIRONMENTAL
10
   ADVOCATES,                                                   CASE NO. 2:19-cv-01051-JLR
11                  Plaintiff,
                                                                STIPULATED MOTION FOR AN
12                            v.
                                                                EXTENSION OF TIME AND
13 UNITED STATES ENVIRONMENTAL                                   ---------------- ORDER
                                                                [PROPOSED]
   PROTECTION AGENCY,
14
                               Defendant.       Noted for: March 2, 2021
15
          Plaintiff Northwest Environmental Advocates (“NWEA”) and Defendant United
16
17 States Environmental Protection Agency (“EPA”) (collectively “the parties”), by and
18 through counsel, submit this stipulated motion to extend NWEA’s deadline to file its motion
19 for costs and attorneys’ fees from March 12, 2021 to May 26, 2021. Good cause exists for
20 this extension.
21          The parties settled NWEA’s claim for cost and attorneys’ fees, which was the only
22 remaining issue in this Freedom of Information Act litigation. The settlement provides that
23 the parties will seek dismissal of this case with prejudice after EPA makes payment. If EPA
24 does not make payment during the time allotted, or if this Court does not grant this motion,
25
   NWEA may declare the agreement null and void and file a motion for fees and costs with the
26
   Court. This extension will provide sufficient time for EPA to make payment and the parties
27
28

     Stipulated Motion for an Extension of Time and Proposed
                                                    ---------- Order             UNITED STATES ATTORNEY
                                                                                 1201 PACIFIC AVENUE, SUITE 700
     19-cv-1051-JLR- 1
                                                                                  TACOMA, WASHINGTON 98402
                                                                                         (253) 428-3800
                Case 2:19-cv-01051-JLR Document 29 Filed 03/02/21 Page 2 of 3




1
     to seek dismissal with prejudice, or if necessary, for NWEA to file a motion for fees and
2
     costs with the Court.
3
             Accordingly, the parties request that the Court extend NWEA’s deadline to file its
4
     motion for costs and attorneys’ fees to May 26, 2021.
5
             Respectfully submitted this 2nd day of March 2021.
6
7                                                              TESSA M. GORMAN
8                                                              Acting United States Attorney

9                                                              /s/ Michelle R. Lambert
                                                               MICHELLE R. LAMBERT, NYS #4666657
10
                                                               Assistant United States Attorney
11                                                             United States Attorney’s Office
12                                                             1201 Pacific Avenue, Suite 700
                                                               Tacoma, Washington 98402
13                                                             Phone: 206-428-3800
14                                                             Fax: 253-428-3826
                                                               E-mail: michelle.lambert@usdoj.gov
15                                                             Attorneys for Defendant
16
                                                               /s/ Paul Kampmeier
17                                                             Paul Kampmeier, WSBA #31560
18                                                             Kampmeier & Knutsen PLLC
                                                               811 First Avenue, Suite 468
19                                                             Seattle, Washington 98104
20                                                             Tel: (206) 858-6983
                                                               Email: paul@kampmeierknutsen.com
21                                                             Attorneys for Plaintiff
22
23
24
25
26
27
28

                                                     --------- Order
      Stipulated Motion for an Extension of Time and Proposed                       UNITED STATES ATTORNEY
                                                                                    1201 PACIFIC AVENUE, SUITE 700
      19-cv-1051-JLR- 2
                                                                                     TACOMA, WASHINGTON 98402
                                                                                            (253) 428-3800
               Case 2:19-cv-01051-JLR Document 29 Filed 03/02/21 Page 3 of 3




1
2
3                                            [PROPOSED]
                                              ------------------ ORDER

4           Good cause exists to extend Plaintiff’s time to file a motion for costs and attorneys’
5 fees. Plaintiff shall file its motion on or before May 26, 2021.
6           IT IS SO ORDERED.
7           Dated this 2nd day of March, 2021.
8
9
10
                                              A
                                              JAMES L. ROBART
11                                            United States District Judge
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

     Stipulated Motion for an Extension of Time and Proposed Order           UNITED STATES ATTORNEY
                                                                             1201 PACIFIC AVENUE, SUITE 700
     19-cv-1051-JLR- 3
                                                                              TACOMA, WASHINGTON 98402
                                                                                     (253) 428-3800
